Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed February 22, 2021, have been fully considered. The application has been transferred, and a new Office Action is being sent to applicant. Please see the rejections below. A call was made to Applicant on June 2, 2021, in order to discuss the application; however, the Examiner was unable to speak to Applicant.

Claim Objections
Claims 1, 5, and 20 are objected to because of the following informalities: 
Claims 1 and 5 end with a semicolon. Please change to end with a period (“.”). 
Claim 20 does not have any punctuation. Please add a period.
Claim 10 recites, “where the contents of a received text messages…” Please change to “where the contents of a received text message.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the contents of each transmitted and received text messages.” There is insufficient antecedent basis for this limitation in the claim.
The term "autonomously interact" in claim 2 is a relative term which renders the claim indefinite. The term "autonomously interact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 2, line 2 includes the limitations, “the information stored fields of in the record and the records stored in table.” It is unclear what is meant by these limitations. For purposes of examination, the Examiner will interpret these limitations as the information that can be stored in searchable fields of the record recited in claim 1.
Claim 2 recites the limitation "the records stored in table.” There is insufficient antecedent basis for this limitation in the claim. Also, table has already been recited in claim 1. It is unclear whether this table is the same table.
Claim 2 recites the limitation, “the contents generated from the text message.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, even if the Examiner interprets “the contents generated from the text message” as “the contents converted” as described in claim 1, it is unclear how the contents that were converted can interact with the information if the information is made up of the converted contents.
Claim 3 recites the limitation, “the store information” in line 1 and “sent text message” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret the store information as “stored information,” such as information stored in the fields described in claim 1 and sent text messages as the transmitted text messages of claim 1.
Claim 3 recites the limitation, “a selection portion of the store information.” The Examiner is unsure whether “a select portion” is referring to the fields of the record previously claimed in claim 1, or how the “selection portion” is related to the searchable fields of the record. 
The term “quick review" in claim 3 is a relative term which renders the claim indefinite. The term "quick review" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 4 recites the limitation, “the content of a text messages stored in the table.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 described the content of a text message as being converted into information that is stored. Therefore, it is unclear how the content of the text message is being stored in the table, and the relation of the content to the information that was converted, and to the fields described in claim 1.
Claim 4 also recites the limitation, “the content of a text messages stored in the table.” Text messages were already previously defined in claim 1. The Examiner suggests modifying to read, “the text messages…”
Claim 5 recites the limitation, “the content of text message stored in a record.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 described the content of a text message as being converted into information that is stored. Therefore, it is unclear how the content of the text message is being stored in the record, and the relation of the content to the information that was converted, and to the fields described in claim 1. “A record” was also previously defined in line 1. Therefore, the claim should read, “the record,” unless the Applicant is referring to a different record rom claim 1.
Claim 6 recites the limitation, “information stored in the table.” “Information” previously defined in line 1. Therefore, the claim should read, “the information,” unless the Applicant is referring to a different information from claim 1.
Claim 7 recites the limitation, “wherein data from a variety of sources…” It is unclear how this data is related to the contents of each transmitted and received text messages or the information defined in claim 1. 
Claim 7 also recites wherein data from a variety of sources is packaged such that a received text message and the reply to the received text message are presented in an anonymous sharable format. The Examiner is unsure what is meant by data being packaged.
Claim 7 recites the limitation "the reply.” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites on line 4, “fields contained in the record, exportation of the searchable records in a table…” It is unclear what is meant by “record, exportation…” The Examiner is unsure what is meant by these limitations. For purposes of examination, the Examiner will treat the limitations as “and exportation of searchable records…”
Claim 8 also recites, “a table generated from collection of incoming and outgoing text messages…” A table was already previously defined in claim 8, line 3. Therefore, it is unclear whether this table is the same table, or a second table.
Claim 8 recites, “provides a new line of insight to what is communicated.” It is unclear what is meant by this limitation of the claim. 
Claim 8 is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because it is directed to a single claim which claims both an apparatus and the method steps of using the apparatus. See IPXL Holdings, L.L.C. v. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Amazon
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005), which states “that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph 2. Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).” In Lyell, the Board’s predecessor tribunal further noted “the statutory class of invention is important in determining patentability and infringement.” Id. at 1550 (citing In re Kuehl, 475 F.2d 658, 665 (CCPA 1973); Providence Rubber Co. v. Goodyear, 76 U.S. 788, 796 (1869)). method comprising: software for…” Claims 9-15 are also indefinite, because they depend from a claim that is indefinite.
Claim 16 is rejected for the same reason because it is directed to a single claim which claims both an apparatus and the method steps of using the apparatus (“a mobile device-implemented method comprising: software for…”), and claims 17-20 are also rejected as being indefinite, because they depend from a claim that is indefinite.
Claim 9 recites, “stored as information in a field in a record…” A field and a record were already previously defined in claim 8. It is unclear whether these limitations are referring to the previously defined field and record.
The term “quick review" in claim 10 is a relative term which renders the claim indefinite. The term "quick review" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites, “the contents of a received text messages…” Incoming and outgoing text messages were already previously defined in claim 8. It is unclear whether received text messages are the same as incoming or outgoing text messages. Therefore, the term is indefinite.
Claim 12 recites, “the content of a field in one record…” A field and a record were already previously defined in claim 8, line 3. Therefore, it is unclear whether this record is the same record. 
Claim 12 recites the limitation "the time relate field" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "in database" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the same searched for item" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "records" in line 2. Records were already previously defined in claim 8. 
Claim 14 recites the limitation "in database file" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites, “the contents of a received text messages…” Incoming and outgoing text messages were already previously defined in claim 8. It is unclear whether received text messages are the same as incoming or outgoing text messages. Therefore, the term is indefinite.
The term “briefly displayed" in claim 17 is a relative term which renders the claim indefinite. The term “briefly displayed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 20 recites, “all the records in database…” A database was already previously defined in claim 16. It is unclear whether this database is referring to the same database. If so, the Examiner suggests modifying to “the database…”
Claim 20 also recites, “with the same…” It appears claim 20 is an unfinished sentence. Claim 20 is therefore indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Inventions for a “new and useful process, machine, manufacture, or composition of matter” generally constitute patent-eligible subject matter. 35 U.S.C. § 101. However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions:  “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). 
 	In determining whether a claim falls within an excluded category, we are guided by the Court’s two-step framework. Alice, 573 U.S. at 217–18 (citing Mayo, 566 U.S. at 75–77). In See Alice, 573 U.S. at 219. Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” (id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267–68 (1853))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))). 
 	If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (internal quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
In January 2019, the U.S. Patent and Trademark Office (“USPTO”) published revised guidance on the application of 35 U.S.C. § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 Guidance”), updated by USPTO, October 2019 Update: Subject Matter Eligibility (available at https:/​/​www.uspto.gov/​sites/​default/​files/​‌documents/​​peg_oct_2019_update.pdf) (“October 2019 Guidance Update”); see also October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55942 (Oct. 18, 2019) (notifying the public of the availability of the October 2019 Guidance Update). “All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance.” 2019 Guidance, see also October 2019 Guidance Update at 1. The Manual of Patent Examining Procedure (“MPEP”) now incorporates this revised guidance and subsequent updates at Section 2106 (9th ed. Rev. 10.2019, rev. June 2020). 
Under MPEP § 2106, we first look to whether the claim recites the following:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes); and 
(2) additional elements that integrate the judicial exception into a practical application.
MPEP §§ 2106.04(a), (d). “Examiners evaluate integration into a practical application by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.” MPEP § 2106.04(d)II.
	Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, [and] conventional activity” in the field; or 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
MPEP § 2106.05(d).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite method claims which describe the abstract idea of converting the content of text messages into a record, and then a table. 
With regards to claim 1, the limitation of converting the content of text messages into a record and a table, as drafted, is a process that, under its broadest reasonable interpretation, That is, other than reciting of a mobile device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the mobile device language, “converting” in the context of this claim encompasses the user manually creating an index listing of text messages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – storing a table on the mobile device. The mobile device in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of indexing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device perform the converting and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7 are rejected because they depend on a claim that is directed to an abstract idea. Furthermore, each of the claims has been considered individually and neither recites limitations which would make the claims patent eligible.
Claims 8 and 16 are also not patent eligible, for the same reasons as claim 1. Claims 8 and 16 include the additional limitations of storing at remotely located central processing center computers which are also considered generic computer components. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – storing a table on the remote computer. The mobile device in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device perform the converting and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-15 and 17-20 are also rejected because they depend on a claim that is directed to an abstract idea. Furthermore, each of the claims has been considered individually and neither recites limitations which would make the claims patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0205861 A1 to GAMBLE.
Regarding Claim 1, Gamble discloses A method, comprising: converting the contents of each transmitted and received text messages information that can be stored in searchable fields of a record (para 0007 -- records stored in a searchable file; para 0011 -- text messages on mobile phone), 
and said record being stored in a table on a mobile device (Fig. 5 -- table with records; para 0012 -- searchable database file on phone; para 0020 -- Fig. 5 illustrates data file / table in the phone); 
Regarding Claim 2, Gamble discloses the method of claim 1. Gamble further discloses wherein the contents generated from the text message can autonomously interact with the information stored fields of in the record and the records stored in table (para 0012 -- interactive with phone with regards to data captured).  
Regarding Claim 3, Gamble discloses the method of claim 2. Gamble further discloses wherein a select portion of the store information from the text message is display in a format that (Fig. 3, para 0009 -- displayed for optimum use and viewing).  
Regarding Claim 4, Gamble discloses the method of claim 3. Gamble further discloses wherein the content of a text messages stored in the table can be viewed as relational data, enabling new insight to be drawn from text messaging between a variety of sources (para 0003 -- database type functions for text messages; para 0007 -- capture data and catalog for future utilization).  
Regarding Claim 5, Gamble discloses the method of claim 4. Gamble further discloses wherein the content of text message stored in a record can alert the user of the mobile device to an impending meeting, event, or appointment (para 0012 -- can produce alerts for calendar events);  
Regarding Claim 6, Gamble discloses the method of claim 5. Gamble further discloses wherein information stored in the table can be searched by a variety of criteria (para 0006, para 0011 -- searchable database).  
Regarding Claim 8, Gamble discloses A mobile device-implemented method comprising: software for storing and retrieving the contents of text messages that were converted into data that is stored fields of a record (para 0003 -- database type functions for text messages; para 0007 -- records stored in a searchable file; para 0011 -- text messages on mobile phone), 
said record can be searched and grouped within a table according the contents of the fields contained in the record (Fig. 5 -- table with records; para 0012 -- searchable database file on phone; para 0020 -- Fig. 5 illustrates data file / table in the phone), 
exportation of the searchable records in a table generated from collection of incoming and outgoing text messages to a remotely located central processing center computer(s), provides a new line of insight to what is communicated (para 0003 -- database can be stored on phone or cloud; para 0007 -- capture data and catalog for future utilization; para 0014 -- captured information can be stored in a table in the cloud).  
Regarding Claim 9, Gamble discloses the method of claim 8. Gamble further discloses wherein a specific temporal event cited in a text message and stored as information in a field in a record can be recognized and trigger activity in said mobile device (para 0012 -- alert time flag, time/clock linkage  triggers self-erasure of communication).
Regarding Claim 14, Gamble discloses the method of claim 8. Gamble further discloses wherein the mobile device able to store and retrieve records in database file from a cloud base computer system is also able to retrieve media files from a third party that is also stored on a cloud base computer system (para 0015 -- cloud storage, can download audio and graphic advertising files; Claim 14 -- retrieve media files from a third party that is also stored on a cloud base computer system).  
Regarding Claim 16, Gamble discloses A mobile device-implemented method comprising: software for storing and retrieving text messages in a record format in searchable database files on remotely located central processing center computers (para 0003 -- database type functions for text messages; para 0007 -- records stored in a searchable file; para 0011 -- text messages on mobile phone), 
and have the mobile device able to access, download, and view third-party media files from the remotely located central processing center computers (para 0015 -- cloud storage, can download audio and graphic advertising files; Claim 14 -- retrieve media files from a third party that is also stored on a cloud base computer system).  
Regarding Claim 17, Gamble discloses the method of claim 16. Gamble further discloses wherein the third-party media can be an image file that will be briefly displayed to the mobile device user (para 0015 -- cloud storage, can download audio and graphic advertising files; Claim 14 -- retrieve media files from a third party that is also stored on a cloud base computer system).  
Regarding Claim 18, Gamble discloses the method of claim 16. Gamble further discloses wherein the software stored on the mobile device can search fields of the records in the database (para 0012 -- alert time flag, time/clock linkage triggers self-erasure of communication, interactive with phone with regards to data captured).  
Regarding Claim 19, Gamble discloses the method of claim 18. Gamble further discloses wherein the content of a field in one record can affect the contents of one or more fields in the same record, allowing the time relate field to trigger the removal of all outdated information in other fields of the record (para 0012 -- alert time flag, time/clock linkage triggers self-erasure of communication, interactive with phone with regards to data captured).  
Regarding Claim 20, Gamble discloses the method of claim 16. Gamble further discloses wherein the content of all the records in database can be search by a specific field to retrieve all records within the database with the same (para 0006, para 0011 -- searchable database; para 0009 -- searching for family; searching for doctor).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble in view of US 20150017953 A1 to SWINK et al.
Regarding Claim 10, Gamble discloses the method of claim 9. Gamble further discloses wherein the contents of a received text messages are packaged in a manner that allows for quick and specific review of their content (Fig. 3, para 0009 -- displayed for optimum use and viewing).  
Although Gamble does not specifically disclose wherein the contents of a received text messages are lined-up by date and time received, these limitations are considered obvious over Swink.
In particular, Swink discloses wherein the contents of a received text messages are lined-up by date and time received (para 0073 -- messaging content can be organized in chronological order, by the time the content was received at the mobile device; also see para 0095).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Gamble to include sorting the content of text messages by the date and time received, because such limitations are notoriously well known in the art and commonly used as a logical way to sort content items in a mobile device. Such limitations allow the user to view content from newest to oldest or vice versa, depending on their needs and preferences. 
Regarding Claim 11, Gamble and Swink disclose the method of claim 10. Gamble further discloses wherein text messages deem un- important or not desirable for saving will be automatically removed from record storage on mobile device (para 0012 -- remove the message after a set time period; para 0025 -- captures instructions on how the data will be treated).  
Regarding Claim 12, Gamble and Swink disclose the method of claim 10. Gamble further discloses wherein the content of a field in one record can affect the contents of one or more fields in the same record, allowing the time relate field to trigger the removal of all outdated information in other fields of the record (para 0012 -- alert time flag, time/clock linkage triggers self-erasure of communication).  
Regarding Claim 13, Gamble and Swink disclose the method of claim 12. Gamble further discloses wherein the content of all the records in database can be search by a specific field to retrieve all records within the database with the same searched for item regardless of the origin of the text message that the record was created from (para 0006, para 0011 -- searchable database; para 0009 -- searching for family; searching for doctor).  
Regarding Claim 15, Gamble discloses the method of claim 14. Gamble further discloses wherein the contents of a received text messages are packaged in a manner that allows for quick and specific review of their content (Fig. 3, para 0009 -- displayed for optimum use and viewing).  
Although Gamble does not specifically disclose the contents of a received text messages are lined-up by date and time received, these limitations are considered obvious over Swink.
In particular, Swink discloses wherein the contents of a received text messages are lined-up by date and time received (para 0073 -- messaging content can be organized in chronological order, by the time the content was received at the mobile device; also see para 0095).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Gamble to include sorting the content of text messages by the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gamble in view of US 2012/0036181 A1 to ISIDORE.
Regarding Claim 7, Gamble discloses the method of claim 6, but does not specifically disclose wherein data from a variety of sources is packaged such that a received text message and the reply to the received text message are presented in an anonymous sharable format, enabling research to track how information is moved about in day to day communication. However, these limitations are considered obvious over Isidore.
In particular, Isidore discloses data from a variety of sources is packaged such that a received text message and the reply to the received text message are presented in an anonymous sharable format, enabling research to track how information is moved about in day to day communication (para 0064 -- a personal networking/communication device (PND) enables real-time social and business interactions/networking within a real environment, wherein SMS message be shared anonymously). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art modify Gamble to include anonymous data as disclosed by Isidore in order to allow group communication without revealing identity of participants. Such limitations allow and encourage social interacting and networking between users (Isidore, para 0002, 0008, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA NAVAR/Primary Examiner, Art Unit 2643